Citation Nr: 1044033	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-08 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of torn 
ligaments in the left ankle.  

2.  Entitlement to a compensable rating for osteophyte of the 
left distal tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to January 
1998, from November 2001 to December 2002 and from July 2004 to 
April 2005.  

This case comes to the Board of Veterans' Appeals (Board) from an 
August 2006 rating decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is obligated to obtain a VA medical examination or opinion for 
claims in cases, such as this one, where there is (1) evidence of 
a current disability, (2) evidence of an in-service event, 
injury, or disease, and (3) an indication that there may be a 
connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.326 (2010); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  To this end, the Veteran was given a VA medical 
examination in conjunction with these claims in April 2006; 
however, no opinion was provided regarding any diagnoses' nexus 
to service.  The RO in August 2006 granted service connection for 
osteophyte of the left distal tibia and denied service connection 
for torn ligaments in the left ankle.

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided). 

The April 2006 VA examiner gives no indication that the Veterans 
claims file was reviewed and makes no explicit reference to any 
service treatment records or various post-service medical 
records.  In addition, it appears service treatment records have 
been added to the Veteran's claims file since the examination.  
As the Veteran's claims file contains more complete service 
treatment records, post-service medical records, and lay 
statements, it is not possible that the examiner considered all 
procurable and assembled data by obtaining all tests and records 
that might reasonably illuminate his medical analysis.  Jones v. 
Shinseki, 23 Vet. App. 382, 390 (2010).  

The threshold for finding a link between current disability and 
service is low for the purposes of providing a VA medical 
examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon, 20 Vet. App. at 83.  Therefore, given the documented 
injury the Veteran suffered in service, his testimony of a 
continuity of symptomatology regarding his ankle symptoms and the 
incomplete nature of the April 2006 VA examination report, the 
Board finds that the Veteran should be afforded a further VA 
medical examination with nexus opinion to determine the exact 
nature of his current ankle disability symptomatology and 
diagnoses and whether any additional diagnosis is related to his 
military service.

Where the evidence of record does not reflect the current state 
of the Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a).  Given the 
Veteran's apparent contentions of worsening of his ankle 
disability (including continued left ankle pain in subsequent 
treatment records) and that the April 2006 examination report is 
more than four years old, the Board finds that a contemporaneous 
and thorough VA examination should be conducted to determine the 
current severity of the Veteran's osteophyte of the left distal 
tibia.  Such examination and opinion would be instructive with 
regard to the appropriate disposition of the claim under 
appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examinations and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  The Board 
notes that any current VA treatment records should be obtained.  
See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
all available VA treatment records from 2006 
to the present.  

2.  When the above has been accomplished, 
schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of the Veteran's current ankle 
disability(ies) (including all appropriate 
diagnoses).  The examiner should also explore 
the severity of each diagnosis, including 
describing all symptoms including pain or 
weakness and functional impairment, if 
present and to which diagnosis they should be 
assigned.  Any appropriate testing, including 
but not limited to range of motion testing 
should be conducted.  

The examiner should also provide an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) that 
any ankle diagnosis (other than the Veteran's 
currently service-connected osteophyte of the 
left distal tibia) is related to the 
Veteran's active military service.  The 
examination report should include a 
discussion of the Veteran's documented 
medical history and his contentions, based on 
a thorough examination of the Veteran and a 
review of his claims file.  The claims file 
should be made available for the examiner to 
review, and the examination report must 
indicate that this was accomplished.  

3.  Thereafter, the RO/AMC should 
readjudicate the claim based on all the 
evdidence of record, including any evidence 
added to the claims file after the February 
2007 statement of the case.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

